Citation Nr: 1546288	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD), with depressive features.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to December 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that granted service connection and a 30 percent rating for PTSD, with depressive features, effective May 28, 2004.  

A February 2014 RO decision increased the rating for the Veteran's service-connected PTSD, with depressive features, to 50 percent, effective May 28, 2004.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a January 2013 rating decision, the RO also denied a claim for a TDIU.  Although that rating action was not appealed, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Subsequent to the January 2013 denial of TDIU, the Veteran has again alleged that he cannot maintain employment because of his service-connected disability.  Accordingly, in this case, the Board finds that entitlement to a TDIU is part of the claim for a higher rating on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that in a March 2015 informal hearing presentation, the Veteran's representative specifically indicated that the Veteran was afforded a VA psychiatric examination on March 11, 2014.  The representative also maintained that the Veteran claim for a higher rating for PTSD, with depressive features, should be remanded for a new examination if the Board was unable to grant a higher rating.  The representative further stated that the last VA examination, as to the Veteran's service-connected PTSD, with depressive features, was performed on November 29, 2010 and was over forty-three months old.  The Board notes that a prior June 2014 statement from the Veteran's representative also referred to a VA examination, as to the Veteran's service-connected PTSD, performed on March 11, 2014.  

The Board observes that the most recent VA psychiatric examination of record is dated on November 5, 2013 and that there are no other VA psychiatric examination reports of record.  The Board notes that there is no specific indication in the record that the Veteran underwent VA psychiatric examinations on March 11, 2014 and/or November 29, 2010.  However, as any such VA examination reports are clearly pertinent to the Veteran's claims, the Board finds that such reports must be obtained if they exist.  38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Additionally, the Board finds that the record is insufficient to evaluate the effect of the Veteran's service-connected PTSD, with depressive features, on his ability to obtain and maintain substantially gainful employment.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain, if possible, a copy of the March 11, 2014 VA psychiatric examination report and the November 29, 2010 VA psychiatric examination report that were referred to in the March 2015 informal hearing presentation from the Veteran's representative (and in a June 2014 statement).  If such examination reports do not exist, this must be clearly stated in the record.

2.  Ask the Veteran to identify all medical providers who have treated him for his service-connected PTSD, with depressive features, since October 2013.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him that he may obtain and submit those records.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the occupational impairment from his service-connected PTSD, with depressive features.  The entire claims file, to include all electronic records, must be reviewed by the examiner.  

The examiner must describe the occupational impairment from the Veteran PTSD, with depressive features, and comment as to whether such disorder, without regard to the Veteran's age or the impact of any of his nonservice-connected disabilities, impairs his ability to follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience.  

The examiner must also suggest the type or types of employment, if any, in which the Veteran would have been capable of engaging in with his current service-connected PTSD, with depressive features, given his skill set and educational background.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issues on appeal, including consideration of whether referral for an extraschedular evaluation is warranted (for both PTSD, with depressive features, and for a TDIU).  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




